Citation Nr: 1741633	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to initial ratings in excess of 10 percent from May 1, 2013, through December 6, 2015, and in excess of 20 percent from December 7, 2015, through June 19, 2016, for adenocarcinoma of the prostate with history of brachytherapy.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the Army from November 1959 until his retirement in October 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted service connection for adenocarcinoma of the prostate with history of brachytherapy and assigned an initial rating of 100 percent effective September 12, 2012, and 10 percent May 1, 2013.  

A February 2016 rating decision granted an increased 20 percent rating for adenocarcinoma of the prostate with history of brachytherapy effective December 7, 2015.  An April 2017 rating decision granted an increased 100 percent rating effective June 20, 2016.

The applicable law mandates that when an appellant seeks a higher rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Although the periods in which the Veteran has been granted 100 percent evaluations do constitute full grants for his service-connected adenocarcinoma of the prostate, higher evaluations are still available for the each of the staged-periods in which the Veteran's condition was rated less than 100 percent.  As such, these staged-periods are still under appeal and are reflected in the caption on the title page of this decision.

This case was most recently before the Board in January 2017 when the issue on the title page of this decision and the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  In an April 2017 rating decision, the AOJ granted the TDIU claim, effective May 1, 2013.  (As the Veteran is in receipt of a 100 percent rating for adenocarcinoma of the prostate for the period from September 12, 2012, to April 30, 2013, which renders the TDIU rating moot, TDIU has been awarded for the entire appeal period.)  This claim has been granted in full and is not before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The AOJ did not provide the Veteran the requisite examination following the cessation of medical treatment, and thus, the initial staged rating of 100 percent for adenocarcinoma of the prostate with history of brachytherapy should be extended to August 25, 2014.

2.  For the period from August 26, 2014, through December 6, 2015, symptoms of adenocarcinoma of the prostate with history of brachytherapy were manifested by no worse than daytime voiding interval between one and two hours or awaking to void three to four times per night.

3.  For the period from December 7, 2015, through June 19, 2016, symptoms of adenocarcinoma of the prostate with history of brachytherapy were manifested by no worse than daytime voiding interval between one and two hours or awaking to void three to four times per night.


CONCLUSIONS OF LAW

1.  A 100 percent rating for adenocarcinoma of the prostate with history of brachytherapy from May 1, 2013, through August 25, 2014, is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).
2.  A 20 percent rating for adenocarcinoma of the prostate with history of brachytherapy from August 26, 2014, through December 6, 2015, but no higher, is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).

3.  A rating in excess of 20 percent for adenocarcinoma of the prostate with history of brachytherapy from December 7, 2015, through June 19, 2016 is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Regarding the initial rating claim, as the August 2013 rating decision granted service connection for adenocarcinoma of the prostate, that claim is now substantiated.  VA's General Counsel has clarified that no additional Veterans Claims Assistance Act of 2000 (VCAA) notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  Additionally, neither the claimant nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA and private post-service treatment records have been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations and opinions for his claim.  Most recently, as directed by the 2017 Board remand, the Veteran was afforded an appropriate VA examination. The Board finds that all the VA examinations and opinions obtained in this case are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.

II.  Increased Rating for Adenocarcinoma of the Prostate

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7528 pertains to malignant neoplasms of the genitourinary system and provides for a 100 percent disability rating.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a. 

For purposes of this disability, the Veteran has been rated based on voiding dysfunction.  (The Veteran is in receipt of a separate rating for renal dysfunction secondary to diabetes mellitus, which is not for consideration at this time.  See also 38 C.F.R. § 4.14,)  Voiding dysfunction is rated under urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a. 

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows.  A 60 percent evaluation is assigned with required use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent evaluation is assigned when wearing of absorbent materials that must be changed two to four times a day is required.  A 20 percent evaluation is assigned when wearing of absorbent materials that must be changed less than two times a day is required.  Id. 

Urinary frequency is rated as follows.  A 40 percent evaluation is assigned for a daytime voiding interval of less than one hour or awakening to void five or more times a night.  A 20 percent evaluation is assigned for a daytime voiding interval that is between one and two hours or awakening to void three to four times a night.  A 10 percent evaluation is assigned for a daytime voiding interval that is between two and three hours or awakening to void twice a night.  Id. 

For obstructed voiding with urinary retention requiring intermittent or continuous catheterization, a 30 percent rating is warranted.  With marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two to three months; a 10 percent evaluation is warranted.  For obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year, a noncompensable evaluation is warranted.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

Historically, an August 2012 prostate biopsy revealed prostatic adenocarcinoma.  This was treated with seed implantation in October 2012.  In November 2012, the Veteran told a VA nurse that he had experienced urinary frequency since having seed implantation.  Private treatment records then show a recurrence of prostate cancer, diagnosed on June 20, 2016.  The Veteran has been receiving hormonal treatment.



A.  May 1, 2013, Through December 6, 2015

For the period from May 1, 2013, through December 6, 2015, adenocarcinoma of the prostate with history of brachytherapy has been rated 10 percent disabling.  

A July 2013 VA primary care/annual physical report notes the Veteran's history of elevated prostate specific antigen (PSA) in February 2011 and subsequent diagnosis of prostate cancer in 2012.  Currently, he reported that urinary stream was normal.  He complained of nocturia (one to two times per night), but admitted that he drank fluids in the evening.  Genitourinary examination was deferred.

October 2013 VA treatment records show that PSA was normal on medication.

An August 26, 2014, VA examination report notes the Veteran's complaints of frequency (10-12 times per day), weakness of stream (only when sitting down), and nocturia (6-7 times per night).  The Veteran reported that these were new symptoms that started about three months earlier.  He denied dysuria, leakage, or use of an appliance.  He stated that he was not on prostate medication.  The examiner stated that the daytime voiding interval of between 1 and 2 hours and the nighttime voiding of 5 or more times were symptoms of benign prostatic hypertrophy (not prostate cancer.  The examiner also stated that signs or symptoms of obstructed voiding were hesitancy, slow stream, weak stream, and decreased force of stream (but none of these were marked in nature).  In this regard, the examiner noted that complaints very similar to there had been noted in August 2002, prior to the onset on prostate cancer, and had been attributed to benign prostatic hyperplasia.  The examiner noted that the Veteran's prostate cancer was in remission.

A January 2015 private treatment record notes that the Veteran was seen for a follow-up for his prostate cancer.  The Veteran reported that he was urinating frequently every 1-2 hours, and getting up 3-4 time per night.  He also reported urgency and occasional leaking and dribbling.  This had been going on for several months.  He denied a slow weak stream or straining to urinate.  He denied hematuria.  

An October 2015 VA outpatient treatment record notes that the Veteran demonstrated no urinary incontinence during the examination and assessment was no significant urinary incontinence issues.  

A November 2015 private treatment record notes that the Veteran was initially seen after prostate cancer treatment for urinary symptoms.  However, these symptoms had improved with medication (terazosin).  At the time of the visit, the Veteran had some urinary hesitancy but no concerns for retention.  

In this case, the Veteran was not provided with the requisite VA examination at the end of the six-month period following the cessation of medical treatment as required by Diagnostic Code 7528.  Notably, the AOJ was able to determine the date of cessation of the Veteran's treatment for malignant neoplasms, which determined the minimum six-month period during which the 100-percent disability rating must continue, based on the Veteran's medical records.  However, given that the AOJ failed to provide the Veteran with a mandatory examination following the six-month period, it could not practically determine that assignment of a rating was warranted, or rather, whether the Veteran experienced a local reoccurrence or metastasis, which would warrant a continued 100-percent disability rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In light of the foregoing, the Board concludes that the assignment of a staged rating of 10 percent for residuals of prostate cancer was incorrect without the mandatory examination.  Hence, the Veteran's rating should be reinstated to 100 percent as of May 1, 2013.

Although an examination was not immediately provided after the six-month period, the Veteran was provided an examination on August 26, 2014, which reflects that his cancer was in remission and that his radiation therapy was completed in 2012.  Given that it can be discerned from this examination that the Veteran had no local reoccurrence or metastasis of his disability, the Board finds that adjustment of the initial rating is appropriate as of the date of the examination.  See generally Tatum v. Shinseki, 26 Vet. App. 443, 447-48 (2014) (explaining the mechanics of §§ 4.115a and 4.115b).

On review of the evidence pertinent to the period from August 26, 2014, through December 6, 2015, then, the Board finds the Veteran is shown to have complaints that range in severity, but on at least two occasions (August 2014 and November 2015) he complained of a daytime voiding interval of one to two hours.  The Board acknowledges the August 2014 VA examiner's statement that these complaints were related to benign prostatic hypertrophy rather than prostate cancer residuals, but the Board finds it difficult to separate the two given subsequent medical opinions.  Giving the Veteran the benefit of the doubt, the Board finds that a 20 percent rating is warranted beginning August 26, 2014.

The Board has considered whether a rating higher than 20 percent may be assigned for the period under review.  However, the Veteran has not asserted nor does the medical evidence show urinary retention requiring intermittent or continuous catheterization or recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Moreover, although the Veteran complained of getting up five times a night in August 2014, the medical evidence shows this to be an isolated complaint.  No other evidence from this period even comes close to approximating a daytime voiding interval of less than one hour and/or nocturia five or more times per night.  It is evident, then, that the criteria for a rating in excess of 20 percent are not met under the rating schedule for this period.

B.  December 7, 2015, Through June 19, 2016

For the period from December 7, 2015, through June 19, 2016, adenocarcinoma of the prostate with history of brachytherapy has been rated 20 percent disabling.

A December 7, 2015 VA Prostate Cancer Disability Benefits Questionnaire (DBQ) report notes that the examiner reviewed the claims file and noted a history of prostate cancer, currently in remission with no treatment since 2012.  The Veteran reported that he did not wear absorbent materials, but had to change clothing two to three times a day.  He also reported a daytime voiding interval between one and two hours; he woke to void three to four times at night.  There was also urinary hesitancy, slow stream, weak stream and decreased force of stream.  None of these were marked in nature.  The examiner attributed these symptoms to residuals of prostate cancer.  No renal dysfunction due to prostate cancer was noted.

A February 2016 private treatment record notes a history of prostate cancer.  Urinary symptoms were stable on medication.  A June 2016 private bone scan of the entire body shows no evidence of metastases.  

On review of the evidence pertinent to the period from December 7, 2015, through June 19, 2016, the Board finds the Veteran is shown to have complaints of a daytime voiding interval of one to two hours and nocturia between three and four times per night.  The Board acknowledges that the Veteran reported having to change his clothes two to three times per day, but also notes that he did not wear any appliance or pad.  Moreover, treatment records immediate prior to (November 2014) and subsequent to (February 2016) this examination report contradicts these statements, as noted above.  

Additionally, the Veteran has not asserted nor does the medical evidence show urinary retention requiring intermittent or continuous catheterization or recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  No evidence from this period even comes close to approximating a daytime voiding interval of less than one hour and/or nocturia five or more times per night.  It is evident, then, that the criteria for a rating in excess of 20 percent are not met under the rating schedule for this period.  

Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert, supra.  Therefore, the Veteran's claim for entitlement to an increased rating for this period must be denied.  






ORDER

The assignment of a 100 percent rating from May 1, 2013, through August 25, 2014, for adenocarcinoma of the prostate with history of brachytherapy is granted, subject to the regulations governing payment of monetary awards.

The assignment of a 20 percent rating from August 26, 2014, through December 6, 2015, for adenocarcinoma of the prostate with history of brachytherapy is granted, subject to the regulations governing payment of monetary awards.

A rating in excess of 20 percent from August 26, 2014, through June 19, 2016, for adenocarcinoma of the prostate with history of brachytherapy is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


